Name: 90/242/EEC: Council Decision of 21 May 1990 introducing a Community financial measure for the eradication of brucellosis in sheep and goats
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural activity;  environmental policy;  means of agricultural production;  agricultural policy
 Date Published: 1990-06-01

 Avis juridique important|31990D024290/242/EEC: Council Decision of 21 May 1990 introducing a Community financial measure for the eradication of brucellosis in sheep and goats Official Journal L 140 , 01/06/1990 P. 0123 - 0127 Finnish special edition: Chapter 3 Volume 32 P. 0203 Swedish special edition: Chapter 3 Volume 32 P. 0203 *****COUNCIL DECISION of 21 May 1990 introducing a Community financial measure for the eradication of brucellosis in sheep and goats (90/242/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the continued presence of brucellosis in sheep and goats, particularly in the Member States in the Mediterranean basin, is a severe threat to human and animal health; Whereas the continued presence of this disease constitutes a barrier to the free movement of sheep and goats; Whereas the eradication of this disease constitutes an essential prerequisite for the establishment - with regard to trade in sheep and goats and their products and by-products - of the internal market in sheep and goats as well as for increasing the productivity of breeding and, consequently, improving the standard of living of persons engaged in this sector; Whereas the Member States concerned are to present a plan for the eradication of brucellosis in sheep and goats; Whereas it is, moreover, necessary to lay down the conditions in which slaughter, isolation, cleaning and disinfection should take place and the use which should be made of certain animal products; Whereas Community financial aid will be in the form of a reimbursement to Member States of a part of the slaughter premium compensating owners of infected sheep and goats for the rapid disposal of such animals; Whereas the eradication plans must include measures ensuring the effectivenss of the action undertaken; whereas a procedure closely associating the Member States and the Commission should be introduced by means of which such measures can be adopted and adapted as the situation develops; Whereas the Member States should be kept regularly informed of the progress of the measures undertaken, HAS ADOPTED THIS DECISION: Article 1 The French Republic, the Hellenic Republic, the Italian Republic, the Kingdom of Spain and the Portuguese Republic shall, within three months of notification of this Decision, present plans for the eradication of brucellosis (Brucella melitensis) in sheep and goats. Article 2 For the purposes of this Decision: 1. (a) 'sheep and goats' means the animals as defined in Article 1 of Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (4); (b) 'official brucellosis test' means any serological test described in the Annex or any other test recognized by the Commission in accordance with the procedure laid down in Article 12 of this Decision; 2. the definitions laid down in Article 2 of Directive 64/432/EEC (1), as last amended by Directive 89/360/EEC (2), shall apply as appropriate. Article 3 The plans referred to in Article 1 must: 1. indicate the central authorities which are to implement and coordinate the plan; 2. ensure that the presence and suspected presence of brucellosis are compulsorily and immediately notifiable to the competent authority; 3. provide for a registration of holdings engaged in sheep and goat farming; 4. be so devised that, on completion of the plan, the holdings are classified as officially brucellosis-free or brucellosis-free; 5. ban the therapeutic treatment of brucellosis; 6. specify those parts of the territory in which brucellosis vaccination shall be carried out and those in which it shall be banned; 7. indicate the number and the location of the holdings and animals which are to be subjected to testing during each year of the plan; 8. indicate the national budgetary allocations for the eradication of ovine and caprine brucellosis and the breakdown by item of these allocations and in particular the estimated unit costs for slaughter compensation as well as estimated total costs on an annual basis for carrying out the operations; 9. establish an identification system which makes it possible to monitor movements of sheep and goats; 10. provide for immediate and adequate compensation for the owners of sheep and goats which have been slaughtered because they have reacted positively to an official brucellosis test or because they were suspected by the competent authority of being infected; 11. ensure that, where a holding contains an animal suspected of having brucellosis, the competent authority carry out investigations as soon as possible to confirm or rule out the presence of the disease. Pending the outcome of these investigations, the competent authorities shall order: - the holding to be placed under official surveillance, - the prohibition of all movement into or out of the holding unless authorized by the competent authorities for the purpose of slaughter without delay, - isolation, within the holding, of the suspect animals; 12. ensure that the orders referred to in paragraph 11 are not rescinded until the presence or suspected presence of brucellosis on the holding concerned has been officially ruled out; 13. ensure that, where the presence of brucellosis is officially confirmed on a holding, the competent authority shall take appropriate measures to prevent any spread of the disease and shall ensure in particular that: (a) all movement into or out of the flock in question is forbidden, unless in the case of outward movement authorized by the competent authorities for the purpose of slaughter without delay; (b) animals in which the presence of brucellosis has been officially confirmed, animals which have been examined as stipulated in subparagraph (c) below with unfavourable results, animals which may have been contaminated by those animals and animals considered by the competent authorities as infected are isolated and marked until their slaughter pursuant to Article 4; (c) the remaining animals are without delay subjected to an official brucellosis test; (d) milk from infected animals on a holding is suitably isolated and be used only on that holding and after undergoing suitable heat treatment, for the purpose of making a feedingstuff therefrom or for producing cheese; (e) milk from farm animals which have not been infected on an infected holding may leave the holding only after undergoing suitable heat treatment; (f) carcases, half-carcases, quarters, pieces and offal from infected animals intended for use as feed for animals are treated in such a way as to avoid contamination; (g) foetuses, stillborn offspring or animals which have died from brucellosis, or placentae, are carefully disposed of and destroyed immediately, unless they are to be examined; (h) straw, litter or any other matter or substance which has come into contact with the infected animal(s) or with the placentae is destroyed immediately, burnt or buried after soaking in a disinfectant product approved by the competent authority or, where materials are concerned, they are disinfected, before being used again, by means of the said disinfectant product; (i) official regulations for the control of establishments such as carcase disposal plants ensure that there is no danger of the material produced spreading brucellosis; (j) manure from sheds or other quarters used by the animals is stored in a place inaccessible to farm animals, treated with a suitable disinfectant approved by the competent authority and stored for at least three weeks. It must on no account be used for spreading on market garden crops. Use of disinfectant is not required if the manure is covered with a layer of earth. Liquid waste from sheds or other quarters used by the animals must be disinfected if it is not collected at the same time as the manure. Article 4 Member States shall ensure that animals in which the presence of brucellosis has been officially confirmed following a bacteriological, anatomo-pathological, allergic or serological examination and those considered by the official competent authorities to be infected are slaughtered under official supervision as soon as possible and not later than 30 days after their owner or the person in charge of them has been officially notified of the results of the tests or examinations and of his obligation, under the eradication plan, to deliver for slaughter the sheep and/or goats concerned within that time limit. According to the procedure provided for in Article 12, the Commission may authorize a Member State to extend to 45 days the slaughter time limit provided for in the first subparagraph, to take account of the difficulties connected with certain geographical situations. Article 5 The plans referred to in Article 1 must also ensure that: 1. after the slaughter of the animals referred to in Article 4 and prior to restocking, sheds and other flock quarters, and all containers, equipment and other articles used for the animals are cleaned and disinfected under official supervision, in accordance with the instructions given by the official veterinarian. Re-use of pastures which have contained the animals must not take place for 60 days after their removal from such pastures; 2. all means of transport of containers and equipment are cleaned and disinfected after the transport of animals from an infected holding, or of materials from such animals, or of materials or substances which have been in contact with such animals. Loading areas for such animals must be cleaned and disinfected after use; 3. the disinfectant to be used and its concentrations are authorized by the competent authority; 4. after the slaughter of animals referred to in Article 4 and prior to restocking, no animals may enter or leave the infected holding concerned unless authorization has been given by the competent authority for the purpose of slaughter without delay; 5. official brucellosis tests are carried out on the infected holding concerned to confirm that the disease has been eliminated; 6. the infected holding is not restocked with animals for breeding until the animals over six months old remaining on it for this purpose have passed one or more official brucellosis tests. However, for sheep and goats which have been vaccinated - where every animal on a holding has been vaccinated before the age of seven months using a REV 1 vaccine or any other vaccine approved by the Commission in accordance with the procedure laid down in Article 12 - these tests need only be carried out on animals more than 18 months old. The Commission may, in certain special circumstances and in accordance with the procedure laid down in Article 12, authorize a Member State, when it comes to examination of the plan to be submitted pursuant to Article 6, to carry out the said tests on animals more than 30 months old; 7. should brucellosis be diagnosed in a sheep or goat which: - has returned from transhumance, - mixes regularly with sheep and goats from other holdings, in particular in the course of grazing, milking or transhumance, all of the holdings which supplied animals, in particular for transhumance, grazing or milking, are regarded as one large infected holding and subjected to official brucellosis tests to confirm that the disease has been eliminated. Article 6 The Commission shall examine the plans drawn up by the authorities of the Member States concerned in order to ascertain whether they meet the conditions for their approval or whether they should be amended in any way. The plans, including any amendments to them, shall be approved by the Commission in accordance with the procedure laid down in Article 12. Article 7 The measure provided for in this Decision shall qualify for financial aid from the Community. Article 8 1. Community financial assistance shall be granted for compensation to the owners of animals slaughtered in accordance with Article 4 for a period of three years from the date fixed by the Commission in its decision approving the plans referred to in Article 1. 2. The estimated assistance to be charged to the general budget of the European Communities under the chapter covering expenditure relating to agriculture shall be ECU 15 million for the duration of the period provided for in paragraph 1. Article 9 1. On condition that all the measures laid down are applied and are in conformity with the plan approved pursuant to Article 12, the expenditure incurred by the Member States under Article 4 shall qualify for Community financial assistance within the limits laid down in Article 8. 2. The Community shall reimburse the Member States ECU 40 per sheep or goat slaughtered under the eradication plan. However, in order to meet certain particular situations, including the need to step up eradication measures, the level of the Community's financial contribution may be increased by the Commission in accordance with the procedure provided for in Article 12, up to a level of 50 % of the costs incurred by the Member States as compensation for the owners of the animals which have been slaughtered. 3. Detailed rules for the application of this Article shall be adopted, as required, in accordance with the procedured laid down in Article 12. Article 10 1. Applications for payment shall relate to slaughterings by Member States during the calendar year and shall be submitted to the Commission before 1 July of the following year. 2. The Commission shall decide on aid after consulting the Committee referred to in Article 12. 3. Detailed rules for the application of this Article shall be adopted, as required, in accordance with the procedure laid down in Article 12. Article 11 Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 2048/88 (2), shall apply mutatis mutandis. Article 12 1. Where the procedure laid down in this Article is to be followed, the matter shall be referred without delay by the chairman, either on his own initiative or at the request of a Member State, to the Standing Veterinary Committee, hereinafter called 'the committee', set up by Council Decision 68/361/EEC (3). 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of Decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. 4. If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 13 1. The Commission shall make regular on the spot checks, in collaboration with the national authorities, to verify from a veterinary viewpoint whether the plans are being applied. Member States shall take the necessary steps to facilitate these checks and shall in particular ensure that the experts are supplied at their request with all information and documentation needed for assessing the execution of the plans. The general provisions for implementing this Article, especially as regards the frequency and method of carrying out the checks referred to in the first subparagraph, the rules governing the appointment of official veterinarians and the procedure which they must follow when drawing up their report, shall be laid down according to the procedure set out in Article 12. The Commission shall regularly inform the Member States within the committee of developments, in the light of the information provided by the Member States' authorities, which shall submit a progress report to the Commission together with the applications for payment and any reports from experts who, acting on behalf of the Community, have made on the spot visits. 2. Should the eradication plan require amendment in the course of its execution, a new decision approving it shall be taken in accordance with the procedure laid down in Article 12. Article 14 Before the end of the three-year period provided for in Article 8, the Commission shall submit to the Council a report on the application of the plans provided for in this Decision, together, if appropriate, with proposals for further harmonizing national prophylactic measures on which the Council will take a decision by a qualified majority. Article 15 This Decision is addressed to the Member States. Done at Brussels, 21 May 1990. For the Council The President M. O'KENNEDY (1) OJ No C 327, 30. 12. 1989, p. 51. (2) OJ No C 113, 7. 5. 1990. (3) OJ No C 62, 12. 3. 1990, p. 49. (4) OJ No L 289, 7. 10. 1989, p. 1. (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 153, 6. 6. 1989, p. 29. (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 185, 15. 7. 1988, p. 1. (3) OJ No L 255, 18. 10. 1968, p. 23. ANNEX Official brucellosis (Brucella melitensis) test 1. Rose Bengal Test The Rose Bengal test may be used for screening ovine or caprine holdings in order to establish the status of holdings as officially brucellosis-free or brucellosis-free. 2. Complement-fixation test (a) The complement-fixation test must be used for all individual animal tests. (b) The complement-fixation test may be used for ovine or caprine holdings in order to establish the status of holdings as officially brucellosis-free or brucellosis-free. (c) Serum containing 20 or more CFT units/ml must be regarded as positive. 3. The antigen used must be approved by the national laboratory and must be standardized against the second international standard anti-brucella abortus serum. 4. The working serum must be standardized with standard serum and conform to the second international standard anti-brucella abortus serum prepared by the Central Veterinary Laboratory, Weybridge, Surrey, United Kingdom.